—Order, Supreme Court, New York County (Beatrice Shainswit, J.), dated May 17, 1993, which denied plaintiffs motion for summary judgment in an action based on a promissory note and personal guarantees, unanimously affirmed, with costs.
We agree with the IAS Court that material questions of fact exist with respect to the reasonableness of Schroder Bank’s treatment of the collateral and its alleged refusal to sell it after repeated demands to do so by defendant (see, Federal Deposit Ins. Corp. v Marino Corp., 74 AD2d 620, 621). Concur —Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.